 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9                                   OAKLAND DIVISION

10
      STATE OF CALIFORNIA et al.,
11                                                          Case No. 4:19-cv-00872-HSG

12                                      Plaintiffs,
                                                            [PROPOSED] ORDER
                                                            GRANTING CONSENT MOTION
13                   v.
                                                            FOR LEAVE TO FILE
14                                                          MEMORANDUM OF THE
      DONALD J. TRUMP, President of the United
                                                            UNITED STATES HOUSE OF
      States, in his official capacity, et al.,
15                                                          REPRESENTATIVES AS AMICUS
                                                            CURIAE
16                                      Defendants.

17

18          Upon consideration of the motion of the United States House of Representatives for Leave
19   to File Memorandum of the United States House of Representatives as Amicus Curiae in the above-
20
     captioned matter, it is hereby ORDERED that the motion is GRANTED. The Clerk is directed to
                                                                         Counsel
21
     file the House’s amicus curiae brief on the docket in this matter.
22

23

24

25

26   Dated: __________
              6/18/2019                               _________________________________
                                                      Judge Haywood S. Gilliam, Jr.
27                                                    UNITED STATES DISTRICT COURT JUDGE

28

      [PROPOSED] ORDER GRANTING CONSENT MOTION FOR LEAVE TO FILE MEMORANDUM OF THE
          UNITED STATES HOUSE OF REPRESENTATIVES AS AMICUS CURIAE (4:19-cv-00872-HSG)
